Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-6 are allowed and remembered as claims 1-5. The original Claims 2, 7-10 have been canceled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rogdan Zinchenko, Reg. No. 57,473 on March 11, 2022.
The application has been amended as follows: 
As per claim 8-10, please cancel the withdrawn claims 8-10.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1 and corresponding claim 6, 
A server that includes a server communication unit, a server control unit, and a server storage unit, and that is configured to be able to communicate with a first vehicle and a second vehicle via the server communication unit, wherein the server control unit transmits an imaging , and the server control unit receives a plurality of imaged images from a plurality of second vehicles, and detects, from the plurality of the imaged images, how a situation at the accident site changes with time.
The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
4.	The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Kitani et al. (US 2007/0285512) or individually or in combination shows a sever can communicate with first and second vehicle and further transmit image command and process received image, but not explicitly mention the specific structure arrangement of the server as recited in the claim 1 and 6 including the server control unit receives a plurality of imaged images from a plurality of second vehicles, and detects, from the plurality of the imaged images, how a situation at the accident site changes with time.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689